 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8    Maribel Alvarez,                            )    No. CV-16-03657-PHX-SPL
                                                  )
 9                                                )
                         Plaintiff,               )    ORDER
10    vs.                                         )
                                                  )
11                                                )
      Direct Energy Business Marketing LLC,       )
12    et al.,                                     )
                                                  )
13                                                )
                         Defendants.              )
14
15          Before the Court are Plaintiff’s Unopposed Application for Attorneys’ Fees and
16   Costs and Service Awards (Doc. 272) and Motion for Approval of the Class Action
17   Settlement (Doc. 274). For the following reasons, the Court will grant the motions.
18          On October 21, 2016, Maribel Alvarez (“Plaintiff”) filed this collective action on
19   behalf of herself and other similarly situated employees of Direct Energy Business
20   Marketing LLC and its affiliates (“Defendants”), alleging that Defendants failed to pay
21   hourly wages, commissions/incentive wages, and overtime wages in violation of the Fair
22   Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”). (Doc. 1) Plaintiff also alleged
23   violations of the Arizona Wage Statutes, A.R.S. §§ 23-351, -352, -353, and -355 and
24   requested class certification pursuant to Federal Rule of Civil Procedure 23 (“Rule 23”).
25   (Doc. 1)
26          On March 8, 2019, after participating in extensive discovery in this case as well as
27   arms-length negotiations, the parties filed a Joint Notice of Settlement. (Doc. 251) On July
28   25, 2019, the parties filed a Motion for Preliminary Approval of Proposed FLSA Collective
 1   Action and Rule 23 Class Action Settlement. (Doc. 266) The Court granted the Motion and
 2   preliminarily approved the settlement on November 11, 2019. (Doc. 267)
 3          The parties’ agreement states that Defendants shall provide for a total gross
 4   settlement amount of $1.3 million, $856,041 of which is not subject to reversion. (Doc.
 5   274 at 3) In the Order preliminarily approving the settlement, the Court: (1) conditionally
 6   certified the Rule 23 class for settlement purposes; (2) confirmed the appointment of
 7   Maribel Alvarez as the class representative; (3) confirmed the appointment of Ty Frankel
 8   and Patricia Syverson as class counsel; and (4) approved the notice of settlement to all
 9   prospective class members pursuant to Rule 23 and the Class Action Fairness Act of 2005.1
10   (Doc. 267 at 5-6) In November of 2019, the Settlement Administrator sent the notice of
11   settlement to each prospective class member, and the deadline for objections ended on
12   January 16, 2020. (Doc. 274 at 3, 5-6) To date, 23 of the 25 FLSA Opt-in class members
13   have submitted claims and 185 of the 893 Rule 23 class members have submitted claims.
14   (Doc. 279 at 2) There are no objections to the settlement. (Doc. 274 at 6)
15          On January 7, 2020, Plaintiff filed the Unopposed Application for Attorneys’ Fees
16   and Costs and Service Awards. (Doc. 272) On January 23, 2020, Plaintiff filed the Motion
17   for Approval of the Class Action Settlement. (Doc. 274) On January 30, 2020, the Court
18   held a final fairness hearing pursuant to Rule 23(e). (Doc. 275) At the hearing, the Court
19   ordered that: (1) Plaintiff’s counsel submit an itemized billing statement in support of their
20   request for attorneys’ fees and costs; and (2) the parties submit a joint notice of settlement
21   outlining the final accounting calculations under the settlement agreement. (Doc. 275) The
22   parties timely submitted the requested documents. (Docs. 276, 279) The Court has read
23   and considered the settlement agreement, the pending motions, and the record in this case.
24   The Court finds that, in consideration of the almost four years of litigation and the reasons
25   stated below, the settlement agreement is fundamentally fair, reasonable, adequate, and in
26   the best interest of the class members. Accordingly,
27
28   1
            28 U.S.C. §§ 1332(d), 1453, and 1711-1715.

                                                   2
 1         IT IS ORDERED that Plaintiff’s Unopposed Application for Attorneys’ Fees and
 2   Costs and Service Awards (Doc. 272) and Motion for Approval of the Class Action
 3   Settlement (Doc. 274) are granted.
 4         IT IS FURTHER ORDERED:
 5         1. For settlement purposes only, the Court certifies the following Settlement
 6         Classes:
 7                a. “Rule 23 Class Members” includes Direct Energy employees who worked
 8                as customer service representatives at an Arizona Direct Energy call center
 9                in Arizona from October 21, 2013 to August 30, 2018 and whose names are
10                set forth in an exhibit to the Settlement Agreement.
11
                  b. “FLSA Opt-in Class Members” means the current and former Customer
12
                  Service Representatives who worked at a Direct Energy call center in
13
                  Arizona who validly opted into this Lawsuit and who did not subsequently
14
                  opt out and whose names are set forth in an exhibit to the Settlement
15
                  Agreement.
16
17         2. For settlement purposes only, the Court appoints the following attorneys to
18         act as Settlement Class Counsel: Ty Frankel and Patricia Syverson of Bonnett,
19         Fairbourn, Friedman & Balint, P.C.
20
           3. For settlement purposes only, the Court appoints Maribel Alvarez as Class
21
           Representative.
22
23         4. The Court finds that notice to the Settlement Classes was provided in accordance
24         with the Court’s Preliminary Approval Order. (Doc. 267) This notice, in form,
25         method, and content, fully complied with the requirements of Rule 23 and due
26         process, constituted the best notice practicable under the circumstances, and
27         constituted sufficient notice to all persons entitled to notice of the settlement.
28

                                                  3
 1   5. The Court finds that the settlement of this action, on the terms and conditions set
 2   forth in the Settlement Agreement, is in all respects fundamentally fair, reasonable,
 3   adequate, and in the best interest of the class members, especially in light of: “the
 4   strength of the Plaintiff’s case; the risk, expense, complexity, and likely duration of
 5   further litigation; the risk of maintaining class action status throughout the trial; the
 6   amount offered in settlement; the extent of discovery completed and the stage of the
 7   proceedings; the experience and views of counsel; the presence of a governmental
 8   participant; and the reaction of the class members to the proposed settlement.” See
 9   In re Volkswagen “Clean Diesel” Mktg., Sales Practices, and Prods. Liab. Litig.,
10   895 F.3d 597, 611 n.18 (9th Cir. 2018) (quoting Hanlon v. Chrysler Corp., 150 F.3d
11   1011, 1026 (9th Cir. 1998)).
12
     6. The Settlement Agreement, which is outlined in Docket Numbers 266-1 and 279,
13
     shall be deemed incorporated herein, is finally approved and shall be consummated
14
     in accordance with the terms and provisions thereof, except as amended by any order
15
     issued by this Court. All terms of the Settlement Agreement are approved by this
16
     Final Approval Order. The fact that this Final Approval Order specifically identifies
17
     or summarily recapitulates some, but not other, provisions of the Settlement
18
     Agreement does not modify any provision of the Settlement Agreement, nor does it
19
     elevate or demote any provision vis á vis any other provision, nor does it create an
20
     inference in that regard.
21
22   7. The Parties are directed to consummate the Settlement Agreement in accordance
23   with its terms. The Parties and any and all Settlement Class Members who did not
24   timely exclude themselves from the Settlement Class are bound by the terms and
25   conditions of the Settlement Agreement.
26
     8. By operation of this Final Approval Order, the Releasing Parties release
27
     and forever discharge the Released Parties from the Released Claims, and the
28

                                             4
 1   Released Parties release and forever discharge Plaintiff and Settlement Class
 2   Counsel, as set forth in the Settlement Agreement.
 3
     9. This Order is not, and shall not be construed as, an admission by Defendant of
 4
     any liability or wrongdoing in this or in any other proceeding.
 5
 6   10. The Court makes the following awards pursuant to the Settlement Agreement:
 7          a. $132,602.03 as payment for the FLSA Opt-in Class Members who timely
 8          submitted claims.
 9
            b. $152,804.23 as payment for the Rule 23 Class Members who timely
10
            submitted claims.
11
12          c. $25,000 as payment for the administration of the Settlement Agreement.
13
            d. $38,500 as incentive awards to Plaintiff Alvarez and certain FLSA Opt-in
14
            Class Members, as set forth in the Settlement Agreement.
15
16          e. $624,829 as attorneys’ fees and costs to Bonnett, Fairbourn, Friedman &
17          Balint, P.C.
18
            f. Any additional outstanding costs to be paid from Defendants’ reversionary
19
            allotment.
20
21   11. The Court finds that the parties’ agreement to include a reversionary allotment
22   for Defendants is justified in this case. Members of each class are set to receive at
23   least thirty percent of their estimated damages. (Doc. 274 at 9) This amount is
24   consistent with other cases involving the underpayment of wages. See Quintana v.
25   HealthPlanOne LLC, No. CV-18-02169-PHX-RM, 2019 WL 3342339, at *3 (D.
26   Ariz. July 25, 2019) (finding settlement of wage and hour class action for “one-half
27   or one-third of the total possible recovery” to be reasonable). Additionally, the
28

                                           5
 1   reversionary allotment represents only twenty-five percent of the total settlement
 2   fund. Therefore, the Court finds that the reversionary fund was reasonably included
 3   in the Settlement Agreement.
 4
     12. Without further order of the Court, the Parties may agree to reasonable
 5
     extensions of time to carry out any of the provisions of the Settlement Agreement.
 6
 7   13. Without affecting the finality of this Order, The Court hereby retains continuing
 8   and exclusive jurisdiction over the parties and all matters relating to this action
 9   and/or the Settlement Agreement, including the administration, interpretation,
10   construction, effectuation, enforcement, and consummation of the Settlement
11   Agreement and this Order.
12
     14. Plaintiff’s Complaint (Doc. 1) is hereby dismissed with prejudice without costs
13
     to any party, except as provided in the Settlement Agreement.
14
15
     Dated this 2nd day of March, 2020.
16
17
18                                             Honorable Steven P. Logan
19                                             United States District Judge

20
21
22
23
24
25
26
27
28

                                           6
